DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al. (US 20170237914 A1) in view of Kim (US 20180124337 A1.)
	Regarding claim 1, Cho, et al. (hereafter, “Cho”) discloses an image sensor (Fig. 1, 10) comprising:
a pixel (110) configured to generate a pixel signal [0046], using an analog signal processing voltage (Fig. 3, VDD);
a ramp signal generator (250) configured to generate a ramp signal (VR), using the analog signal processing voltage (Fig. 5, VDD);
a bias voltage generator (400) configured to generate a bias voltage (VBP/VBN), using the analog signal processing voltage (Fig. 9, VDD.)
[..]
a conversion circuit (300) configured to:
generate a reference voltage (VREF, Fig. 6), based on the generated ramp signal (VR) and the bias voltage to which the noise component is added (VBP); and
generate an image signal (DGS) by performing analog-to-digital conversion on the generated pixel signal, based on the generated reference voltage [0041].

However, while Cho discloses the above, the reference fails to disclose a noise compensator, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Kim.
Kim discloses an image sensor with a bias supply circuit (Figs. 2/3), similar to Cho.  Additionally, Cho discloses that the image sensor includes a noise compensator (Fig. 6, pixel power noise addition control unit, 66) configured to generate a noise component (Fig. 6, pixel power noise addition unit, 67), using a digital signal processing voltage (binary control signals, EN<0>, EN<1>…, 66, which inherently has some voltage) and the analog signal processing voltage (VSS_Pixel Bias, 63); and add the generated noise component to the generated bias voltage [0058.]
	Additionally, Kim discloses this noise compensator introduces an inverted noise component in order to remove the noise component normally existing in the pixel signal.  This noise compensator can similarly be included with the invention of Cho for the same rationale.  By including the noise compensator disclose in Kim, the pixel circuit of Cho can similarly remove inherent pixel noise, thus outputting a cleaner signal for processing.
Therefore, it would be obvious to one of ordinary skill in the art to combine the noise compensation circuit of Kim with the image sensor of Cho in order to remove any existing pixel noise.

Regarding claim 6, the combination satisfies claim 1, and further Cho discloses the reference voltage (VREF) is generating using the analog signal processing voltage [0041.]

Regarding claim 8, the combination satisfies claim 1, and further Kim, as combined, discloses a voltage generator (pixel bias voltage supply unit, 33/pixel power noise addition control unit, 56) configured to generate the digital signal processing voltage (control signals EN<x> generated by pixel power noise addition unit, 56) and the analog signal processing voltage (VDD_Pixel, Fig. 5.)

Regarding claim 10, the combination satisfies claim 1, wherein Kim, as combined, discloses the generated noise component corresponds to a noise component of the pixel signal (generated noise component is an inverted pixel signal noise component, [0058.])

Allowable Subject Matter
Claims 13 - 20 are allowed.
Claim 2 - 5, 7, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 13 and 17, the prior art of record fails to disclose or reasonably suggest the details of the noise compensator, as required by the claims.  Specifically, while the current art of record discloses the use of a digital signal that inherently has some voltage, the prior art does not disclose the use of multiple digital signal processing voltages and performing A/D conversion on each of the voltages.  Accordingly, the claims are considered allowable.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Hatano, et al. (US 20050088549 A1) discloses a noise removing device.
Okamoto, et al. (US 20100259430 A1) discloses a power supply noise cancelling circuit.
Yoo (US 20150263714 A1) discloses a ramp signal generator with noise cancellation.
Matsuura, et al. (US 20180234649 A1) discloses a solid-state imaging device with power supply noise cancellation.
Nishino, et al. (US 20190068902 A1) discloses an image pickup element with a noise correcting circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698